 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Paul Lavon Hamilton,                              No. CV-18-02255-PHX-RCC
10                   Petitioner,                       ORDER
11   v.
12   Charles L Ryan, et al.,
13                   Respondents.
14
15             On July 17, 2018, Petitioner Paul Lavon Hamilton filed a Petition Under 28 U.S.C.
16   § 2254 for a Writ of Habeas Corpus by a Person in State Custody (Non-Death Penalty).
17   (Doc. 1.) On July 31, 2019, Magistrate Judge D. Thomas Ferraro issued a Report and
18   Recommendation (R&R) in which he recommended that this Court find that Ground One
19   of the § 2254 Habeas is without merit, and Grounds Two through Five are procedurally
20   defaulted. (Doc. 23 at 14.) Plaintiff filed an objection (Doc. 24) and Defendant filed a
21   response (Doc. 25). Upon review, the Court adopts the Magistrate Judge’s R&R and
22   dismisses Petitioner’s § 2254 Habeas Petition.
23        I.   REPORT AND RECOMMENDATION: STANDARD OF REVIEW
24             The standard the District Court uses when reviewing a magistrate judge’s R&R is
25   dependent upon whether a party objects: where there is no objection to a magistrate’s
26   factual or legal determinations, the district court need not review the decision “under a de
27   novo or any other standard.” Thomas v. Arn, 474 U.S. 140, 150 (1985). However, when
28   a party objects, the District Court must “determine de novo any part of the magistrate
 1   judge’s disposition that has been properly objected to. The district judge may accept,
 2   reject, or modify the recommended disposition; receive further evidence; or return the
 3   matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3); see also 28
 4   U.S.C. § 636(b)(1). Moreover, “while the statute does not require the judge to review an
 5   issue de novo if no objections are filed, it does not preclude further review by the district
 6   judge, sua sponte or at the request of a party, under a de novo or any other standard.”
 7   Thomas, 474 U.S. at 154.
 8          Petitioner does not object to the Magistrate Judge’s factual and procedural history.
 9   The Court, therefore, adopts them here and will not restate them except as they relate to
10   Petitioner’s objection.
11   II.    PETITIONER’S OBJECTION
12          Petitioner’s Objection to the R&R re-argues the merit of his claims: that in Ground
13   One his trial counsel was ineffective for failing to inform the trial court that Petitioner
14   was on medications that affected his ability to enter into a knowing and voluntary plea.
15   However, he does not explain why the Magistrate Judge’s findings are incorrect. In
16   addition, Petitioner has not properly objected to the Judge Ferraro’s determination that
17   Grounds Two through Five are procedurally defaulted.
18          a. Grounds Two Through Five
19          A petitioner’s objections to an R&R must specifically indicate the findings and
20   recommendations for which the he disagrees. Fed. R. Civ. P. 72(b). The Court finds that
21   Petitioner has not raised any specific claims challenging the Magistrate Judge’s
22   determination that Grounds Two through Five are procedurally defaulted. Nevertheless,
23   the Court has reviewed the R&R and the associated pleadings and finds that Magistrate
24   Judge Ferraro’s conclusions about Grounds Two through Five are well-reasoned.
25          b. Ground One
26          Petitioner objects to Ground One, claiming trial counsel was ineffective because
27   counsel did not inform the trial court that he was on medications during the change of
28   plea proceedings. Plaintiff claims his guilty plea was invalid because these medications


                                                 -2-
 1   made him groggy and made his guilty plea not knowing and intelligent. The trial court
 2   found this argument had no merit, the Arizona Court of Appeals granted review but
 3   denied relief, and the Arizona Supreme Court denied the Petition for Review of his claim.
 4          The Magistrate Judge found the claim procedurally exhausted, but determined that
 5   the state court decisions were not contrary to or an unreasonable application of law. (Doc.
 6   23 at 13.) Judge Ferraro noted that Petitioner had not admitted evidence that his
 7   medications caused the alleged side effects, and his behavior in the plea proceedings did
 8   not raise any red flags about his ability to enter into a plea. Id. Under the totality of the
 9   circumstances, the trial court’s decision that Petitioner had not demonstrated ineffective
10   assistance under Strickland v. Washington, 446 U.S. 668 (1984), was a reasonable
11   application of law to the facts of the case. Id. Moreover, Petitioner could not demonstrate
12   that but for counsel’s alleged ineffectiveness, the outcome would have been different. Id.
13   The Magistrate Judge noted that Petitioner claimed he would not have taken the plea if
14   the plea proceedings had occurred later in the day because the medications made him
15   foggy. Id. at 14. However, the plea proceedings did take place later in the afternoon-at
16   3:35 p.m. in fact-and so the judge found this argument unpersuasive. Id.
17          Petitioner’s Objection merely restates his assertion that the medications he was on
18   made him incompetent. (Doc. 24.) The Court finds that the Magistrate Judge’s
19   conclusions were correct; the state court determination as to Ground One was reasonable
20   and not contrary to Federal law. See 28 U.S.C. § 2254(a) (District Court may not grant
21   habeas petition unless “decision was contrary to, or involved an unreasonable application
22   of, clearly established Federal law.”). The Court will not grant the relief Petitioner seeks.
23          Accordingly, IT IS ORDERED:
24      1. Magistrate Judge D. Thomas Ferraro’s Report and Recommendation is
25          ADOPTED. (Doc. 23.)
26      2. Petitioner Paul Lavon Hamilton’s Petition for Writ of Habeas Corpus Pursuant to
27          28 U.S.C. § 2254 is DENIED. (Doc. 1.)
28      3. Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases, the Court will


                                                 -3-
 1      not issue a certificate of appealability because reasonable persons could not
 2      “debate whether (or, for that matter, agree that) the petition should have been
 3      resolved in a different manner or that the issues presented were adequate to
 4      deserve encouragement to proceed further.” See Slack v. McDaniel, 529 U.S. 473,
 5      484 (2000) (internal quotations omitted).
 6   4. The Clerk of Court shall enter judgment accordingly and close the case file in this
 7      matter.
 8      Dated this 11th day of September, 2019.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -4-
